Exhibit 10.1

 

FORM OF INDEMNITY AGREEMENT

 

This Indemnity Agreement (“Agreement”) is made as of                       ,
2008 by and between Conceptus, Inc., a Delaware corporation (the “Company”), and
                             (“Indemnitee”).

 

RECITALS

 

WHEREAS, highly competent persons have become more reluctant to serve
publicly-held corporations as directors or in other capacities unless they are
provided with adequate protection through insurance or adequate indemnification
against inordinate risks of claims and actions against them arising out of their
service to and activities on behalf of the corporation;

 

WHEREAS, the Board of Directors of the Company (the “Board”) has determined
that, in order to attract and retain qualified individuals, the Company will
attempt to maintain on an ongoing basis, at its sole expense, liability
insurance to protect persons serving the Company and its subsidiaries from
certain liabilities. Although the furnishing of such insurance has been a
customary and widespread practice among U.S.-based corporations and other
business enterprises, the Company believes that, given current market conditions
and trends, such insurance may be available to it in the future only at higher
premiums and with more exclusions. At the same time, directors, officers and
other persons in service to corporations or business enterprises are being
increasingly subjected to expensive and time-consuming litigation relating to,
among other things, matters that traditionally would have been brought only
against the Company or business enterprise itself. The Amended and Restated
By-laws (the “By-laws”) of the Company require indemnification of the officers
and directors of the Company. Indemnitee may also be entitled to indemnification
pursuant to applicable provisions of the Delaware General Corporation Law (the
“DGCL”). The By-laws and the DGCL expressly provide that the indemnification
provisions set forth therein are not exclusive, and thereby contemplate that
contracts may be entered into between the Company and members of the board of
directors, officers and other persons with respect to indemnification;

 

WHEREAS, the uncertainties relating to such insurance and to indemnification
have increased the difficulty of attracting and retaining such persons;

 

WHEREAS, the Board has determined that the increased difficulty in attracting
and retaining such persons is detrimental to the best interests of the Company’s
stockholders and that the Company should act to assure such persons that there
will be increased certainty of such protection in the future;

 

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;

 

WHEREAS, this Agreement is a supplement to and in furtherance of the By-laws of
the Company and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder;

 

1

--------------------------------------------------------------------------------


 

WHEREAS, Indemnitee does not regard the protection available under the Company’s
By-laws and insurance as adequate in the present circumstances, and may not be
willing to serve as an officer or director without adequate protection, and the
Company desires Indemnitee to serve in such capacity. Indemnitee is willing to
serve, continue to serve and to take on additional service for or on behalf of
the Company on the condition that he be so indemnified.

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 


1.             SERVICES TO THE COMPANY. INDEMNITEE WILL SERVE OR CONTINUE TO
SERVE AS AN OFFICER, DIRECTOR OR KEY EMPLOYEE OF THE COMPANY FOR SO LONG AS
INDEMNITEE IS DULY ELECTED OR APPOINTED OR UNTIL INDEMNITEE TENDERS HIS
RESIGNATION.


 


2.             DEFINITIONS. AS USED IN THIS AGREEMENT:


 


(A)           REFERENCES TO “AGENT” SHALL MEAN ANY PERSON WHO IS OR WAS A
DIRECTOR, OFFICER, OR EMPLOYEE OF THE COMPANY OR A SUBSIDIARY OF THE COMPANY OR
OTHER PERSON AUTHORIZED BY THE COMPANY TO ACT FOR THE COMPANY, TO INCLUDE SUCH
PERSON SERVING IN SUCH CAPACITY AS A DIRECTOR, OFFICER, EMPLOYEE, FIDUCIARY OR
OTHER OFFICIAL OF ANOTHER CORPORATION, PARTNERSHIP, LIMITED LIABILITY COMPANY,
JOINT VENTURE, TRUST OR OTHER ENTERPRISE AT THE REQUEST OF, FOR THE CONVENIENCE
OF, OR TO REPRESENT THE INTERESTS OF THE COMPANY OR A SUBSIDIARY OF THE COMPANY.


 


(B)           THE TERMS “BENEFICIAL OWNER” AND “BENEFICIAL OWNERSHIP” SHALL HAVE
THE MEANINGS SET FORTH IN RULE 13D-3 PROMULGATED UNDER THE EXCHANGE ACT (AS
DEFINED BELOW) AS IN EFFECT ON THE DATE HEREOF.


 


(C)           A “CHANGE IN CONTROL” SHALL BE DEEMED TO OCCUR UPON THE EARLIEST
TO OCCUR AFTER THE DATE OF THIS AGREEMENT OF ANY OF THE FOLLOWING EVENTS:


 


(I)              ACQUISITION OF STOCK BY THIRD PARTY. ANY  PERSON (AS DEFINED
BELOW) IS OR BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES
OF THE COMPANY REPRESENTING TWENTY PERCENT (20%) OR MORE OF THE COMBINED VOTING
POWER OF THE COMPANY’S THEN OUTSTANDING SECURITIES ENTITLED TO VOTE GENERALLY IN
THE ELECTION OF DIRECTORS, UNLESS (1) THE CHANGE IN THE RELATIVE BENEFICIAL
OWNERSHIP OF THE COMPANY’S SECURITIES BY ANY PERSON RESULTS SOLELY FROM A
REDUCTION IN THE AGGREGATE NUMBER OF OUTSTANDING SHARES OF SECURITIES ENTITLED
TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS, OR (2) SUCH ACQUISITION WAS
APPROVED IN ADVANCE BY THE CONTINUING DIRECTORS (AS DEFINED BELOW) AND SUCH
ACQUISITION WOULD NOT CONSTITUTE A CHANGE IN CONTROL UNDER PART (III) OF THIS
DEFINITION;


 


(II)             CHANGE IN BOARD OF DIRECTORS. INDIVIDUALS WHO, AS OF THE DATE
HEREOF,  CONSTITUTE THE BOARD, AND ANY NEW DIRECTOR WHOSE ELECTION BY THE BOARD
OR NOMINATION FOR ELECTION BY THE COMPANY’S STOCKHOLDERS WAS APPROVED BY A VOTE
OF AT LEAST TWO-THIRDS OF THE DIRECTORS THEN STILL IN OFFICE WHO WERE DIRECTORS
ON THE DATE HEREOF OR WHOSE ELECTION FOR NOMINATION FOR ELECTION WAS PREVIOUSLY
SO APPROVED (COLLECTIVELY, THE “CONTINUING DIRECTORS”), CEASE FOR ANY REASON TO
CONSTITUTE AT LEAST A MAJORITY OF THE MEMBERS OF THE BOARD;


 


(III)            CORPORATE TRANSACTIONS. THE EFFECTIVE DATE OF A REORGANIZATION,
MERGER OR CONSOLIDATION OF THE COMPANY (A “BUSINESS COMBINATION”), IN EACH CASE,
UNLESS,

 

2

--------------------------------------------------------------------------------


 


FOLLOWING SUCH BUSINESS COMBINATION:  (1) ALL OR SUBSTANTIALLY ALL OF THE
INDIVIDUALS AND ENTITIES WHO WERE THE BENEFICIAL OWNERS OF SECURITIES ENTITLED
TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS IMMEDIATELY PRIOR TO SUCH
BUSINESS COMBINATION BENEFICIALLY OWN, DIRECTLY OR INDIRECTLY, MORE THAN 51% OF
THE COMBINED VOTING POWER OF THE THEN OUTSTANDING SECURITIES OF THE COMPANY
ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS RESULTING FROM SUCH
BUSINESS COMBINATION (INCLUDING, WITHOUT LIMITATION, A CORPORATION WHICH AS A
RESULT OF SUCH TRANSACTION OWNS THE COMPANY OR ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS EITHER DIRECTLY OR THROUGH ONE OR MORE SUBSIDIARIES) IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP, IMMEDIATELY PRIOR TO SUCH
BUSINESS COMBINATION, OF THE SECURITIES ENTITLED TO VOTE GENERALLY IN THE
ELECTION OF DIRECTORS; (2) NO PERSON (EXCLUDING ANY CORPORATION RESULTING FROM
SUCH BUSINESS COMBINATION) IS THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF
TWENTY PERCENT (20%) OR MORE OF THE COMBINED VOTING POWER OF THE THEN
OUTSTANDING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF DIRECTORS
OF SUCH CORPORATION EXCEPT TO THE EXTENT THAT SUCH OWNERSHIP EXISTED PRIOR TO
THE BUSINESS COMBINATION; AND (3) AT LEAST A MAJORITY OF THE BOARD OF DIRECTORS
OF THE CORPORATION RESULTING FROM SUCH BUSINESS COMBINATION WERE CONTINUING
DIRECTORS AT THE TIME OF THE EXECUTION OF THE INITIAL AGREEMENT, OR OF THE
ACTION OF THE BOARD OF DIRECTORS, PROVIDING FOR SUCH BUSINESS COMBINATION;


 


(IV)            LIQUIDATION. THE APPROVAL BY THE STOCKHOLDERS OF THE COMPANY OF
A COMPLETE LIQUIDATION OF THE COMPANY OR AN AGREEMENT OR SERIES OF AGREEMENTS
FOR THE SALE OR DISPOSITION BY THE COMPANY OF ALL OR SUBSTANTIALLY ALL OF THE
COMPANY’S ASSETS, OTHER THAN FACTORING THE COMPANY’S CURRENT RECEIVABLES OR
ESCROWS DUE (OR, IF SUCH APPROVAL IS NOT REQUIRED, THE DECISION BY THE BOARD TO
PROCEED WITH SUCH A LIQUIDATION, SALE, OR DISPOSITION IN ONE TRANSACTION OR A
SERIES OF RELATED TRANSACTIONS); OR


 


(V)             OTHER EVENTS. THERE OCCURS ANY OTHER EVENT OF A NATURE THAT
WOULD BE REQUIRED TO BE REPORTED IN RESPONSE TO ITEM 6(E) OF SCHEDULE 14A OF
REGULATION 14A (OR A RESPONSE TO ANY SIMILAR ITEM ON ANY SIMILAR SCHEDULE OR
FORM) PROMULGATED UNDER THE EXCHANGE ACT (AS DEFINED BELOW), WHETHER OR NOT THE
COMPANY IS THEN SUBJECT TO SUCH REPORTING REQUIREMENT.


 


(D)           “CORPORATE STATUS” DESCRIBES THE STATUS OF A PERSON WHO IS OR WAS
A DIRECTOR, OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY,
EMPLOYEE OR AGENT OF THE COMPANY OR OF ANY OTHER ENTERPRISE (AS DEFINED BELOW)
WHICH SUCH PERSON IS OR WAS SERVING AT THE REQUEST OF THE COMPANY.


 


(E)           “DELAWARE COURT” SHALL MEAN THE COURT OF CHANCERY OF THE STATE OF
DELAWARE.


 


(F)            “DISINTERESTED DIRECTOR” SHALL MEAN A DIRECTOR OF THE COMPANY WHO
IS NOT AND WAS NOT A PARTY TO THE PROCEEDING (AS DEFINED BELOW) IN RESPECT OF
WHICH INDEMNIFICATION IS SOUGHT BY INDEMNITEE.


 


(G)           “ENTERPRISE” SHALL MEAN THE COMPANY AND ANY OTHER CORPORATION,
CONSTITUENT  CORPORATION (INCLUDING ANY CONSTITUENT OF A CONSTITUENT) ABSORBED
IN A CONSOLIDATION OR MERGER TO WHICH THE COMPANY (OR ANY OF ITS WHOLLY OWNED
SUBSIDIARIES) IS A PARTY, LIMITED LIABILITY COMPANY, PARTNERSHIP, JOINT VENTURE,
TRUST, EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE OF

 

3

--------------------------------------------------------------------------------


 


WHICH INDEMNITEE IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR,
OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR
AGENT.


 


(H)           “EXCHANGE ACT” SHALL MEAN THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.


 


(I)            “EXPENSES” SHALL INCLUDE ATTORNEYS’ FEES AND COSTS, RETAINERS,
COURT COSTS, TRANSCRIPT COSTS, FEES OF EXPERTS, WITNESS FEES, TRAVEL EXPENSES,
DUPLICATING COSTS, PRINTING AND BINDING COSTS, TELEPHONE CHARGES, POSTAGE,
DELIVERY SERVICE FEES, AND ALL OTHER DISBURSEMENTS OR EXPENSES IN CONNECTION
WITH PROSECUTING, DEFENDING, PREPARING TO PROSECUTE OR DEFEND, INVESTIGATING,
BEING OR PREPARING TO BE A WITNESS IN, OR OTHERWISE PARTICIPATING IN, A
PROCEEDING (AS DEFINED BELOW). EXPENSES ALSO SHALL INCLUDE EXPENSES INCURRED IN
CONNECTION WITH ANY APPEAL RESULTING FROM ANY PROCEEDING (AS DEFINED BELOW),
INCLUDING WITHOUT LIMITATION THE PREMIUM, SECURITY FOR, AND OTHER COSTS RELATING
TO ANY COST BOND, SUPERSEDEAS BOND, OR OTHER APPEAL BOND OR ITS EQUIVALENT.
EXPENSES, HOWEVER, SHALL NOT INCLUDE AMOUNTS PAID IN SETTLEMENT BY INDEMNITEE OR
THE AMOUNT OF JUDGMENTS OR FINES AGAINST INDEMNITEE.


 


(J)            REFERENCES TO “FINES” SHALL INCLUDE ANY EXCISE TAX ASSESSED ON
INDEMNITEE WITH RESPECT TO ANY EMPLOYEE BENEFIT PLAN; REFERENCES TO “SERVING AT
THE REQUEST OF THE COMPANY” SHALL INCLUDE ANY SERVICE AS A DIRECTOR, OFFICER,
EMPLOYEE, AGENT OR FIDUCIARY OF THE COMPANY WHICH IMPOSES DUTIES ON, OR INVOLVES
SERVICES BY, SUCH DIRECTOR, OFFICER, EMPLOYEE, AGENT OR FIDUCIARY WITH RESPECT
TO AN EMPLOYEE BENEFIT PLAN, ITS PARTICIPANTS OR BENEFICIARIES; AND IF
INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER INDEMNITEE REASONABLY BELIEVED TO
BE IN THE BEST INTERESTS OF THE PARTICIPANTS AND BENEFICIARIES OF AN EMPLOYEE
BENEFIT PLAN, INDEMNITEE SHALL BE DEEMED TO HAVE ACTED IN A MANNER “NOT OPPOSED
TO THE BEST INTERESTS OF THE COMPANY” AS REFERRED TO IN THIS AGREEMENT.


 


(K)           “INDEPENDENT COUNSEL” SHALL MEAN A LAW FIRM OR A MEMBER OF A LAW
FIRM THAT IS EXPERIENCED IN MATTERS OF CORPORATION LAW AND NEITHER PRESENTLY IS,
NOR IN THE PAST FIVE YEARS HAS BEEN, RETAINED TO REPRESENT (I) THE COMPANY OR
INDEMNITEE IN ANY MATTER MATERIAL TO EITHER SUCH PARTY (OTHER THAN WITH RESPECT
TO MATTERS CONCERNING THE INDEMNITEE UNDER THIS AGREEMENT, OR OF OTHER
INDEMNITEES UNDER SIMILAR INDEMNIFICATION AGREEMENTS); OR (II) ANY OTHER PARTY
TO THE PROCEEDING (AS DEFINED BELOW) GIVING RISE TO A CLAIM FOR INDEMNIFICATION
HEREUNDER. NOTWITHSTANDING THE FOREGOING, THE TERM “INDEPENDENT COUNSEL” SHALL
NOT INCLUDE ANY PERSON WHO, UNDER THE APPLICABLE STANDARDS OF PROFESSIONAL
CONDUCT THEN PREVAILING, WOULD HAVE A CONFLICT OF INTEREST IN REPRESENTING
EITHER THE COMPANY OR INDEMNITEE IN AN ACTION TO DETERMINE INDEMNITEE’S RIGHTS
UNDER THIS AGREEMENT.


 


(L)            THE TERM “PERSON” SHALL HAVE THE MEANING AS SET FORTH IN SECTIONS
13(D) AND 14(D) OF THE EXCHANGE ACT AS IN EFFECT ON THE DATE HEREOF; PROVIDED,
HOWEVER, THAT “PERSON” SHALL EXCLUDE:  (I) THE COMPANY; (II) ANY SUBSIDIARIES
(AS DEFINED BELOW) OF THE COMPANY; (III) ANY EMPLOYMENT BENEFIT PLAN OF THE
COMPANY OR OF A SUBSIDIARY (AS DEFINED BELOW) OF THE COMPANY OR OF ANY
CORPORATION OWNED, DIRECTLY OR INDIRECTLY, BY THE STOCKHOLDERS OF THE COMPANY IN
SUBSTANTIALLY THE SAME PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY;
AND (IV) ANY TRUSTEE OR OTHER FIDUCIARY HOLDING SECURITIES UNDER AN EMPLOYEE
BENEFIT PLAN OF THE COMPANY OR OF A SUBSIDIARY (AS DEFINED BELOW) OF THE COMPANY
OR OF A CORPORATION OWNED

 

4

--------------------------------------------------------------------------------


 


DIRECTLY OR INDIRECTLY BY THE STOCKHOLDERS OF THE COMPANY IN SUBSTANTIALLY THE
SAME PROPORTIONS AS THEIR OWNERSHIP OF STOCK OF THE COMPANY.


 


(M)          A “POTENTIAL CHANGE IN CONTROL” SHALL BE DEEMED TO HAVE OCCURRED IF
(I) THE COMPANY ENTERS INTO AN AGREEMENT OR ARRANGEMENT, THE CONSUMMATION OF
WHICH WOULD RESULT IN THE OCCURRENCE OF A CHANGE IN CONTROL; (II) ANY PERSON OR
THE COMPANY PUBLICLY ANNOUNCES AN INTENTION TO TAKE OR CONSIDER TAKING ACTIONS
WHICH IF CONSUMMATED WOULD CONSTITUTE A CHANGE IN CONTROL; (III) ANY PERSON WHO
BECOMES THE BENEFICIAL OWNER, DIRECTLY OR INDIRECTLY, OF SECURITIES OF THE
COMPANY REPRESENTING 5% OR MORE OF THE COMBINED VOTING POWER OF THE COMPANY’S
THEN OUTSTANDING SECURITIES ENTITLED TO VOTE GENERALLY IN THE ELECTION OF
DIRECTORS INCREASES HIS BENEFICIAL OWNERSHIP OF SUCH SECURITIES BY 5% OR MORE
OVER THE PERCENTAGE SO OWNED BY SUCH PERSON ON THE DATE HEREOF; OR (IV) THE
BOARD ADOPTS A RESOLUTION TO THE EFFECT THAT, FOR PURPOSES OF THIS AGREEMENT, A
POTENTIAL CHANGE IN CONTROL HAS OCCURRED.


 


(N)           THE TERM “PROCEEDING” SHALL INCLUDE ANY THREATENED, PENDING OR
COMPLETED ACTION, SUIT, ARBITRATION, ALTERNATE DISPUTE RESOLUTION MECHANISM,
INVESTIGATION, INQUIRY, ADMINISTRATIVE HEARING OR ANY OTHER ACTUAL, THREATENED
OR COMPLETED PROCEEDING, WHETHER BROUGHT IN THE RIGHT OF THE COMPANY OR
OTHERWISE AND WHETHER OF A CIVIL (INCLUDING INTENTIONAL OR UNINTENTIONAL TORT
CLAIMS), CRIMINAL, ADMINISTRATIVE OR INVESTIGATIVE NATURE, IN WHICH INDEMNITEE
WAS, IS OR WILL BE INVOLVED AS A PARTY OR OTHERWISE BY REASON OF THE FACT THAT
INDEMNITEE IS OR WAS A DIRECTOR OR OFFICER OF THE COMPANY, BY REASON OF ANY
ACTION (OR FAILURE TO ACT) TAKEN BY HIM OR OF ANY ACTION (OR FAILURE TO ACT) ON
HIS PART WHILE ACTING AS A DIRECTOR OR OFFICER OF THE COMPANY, OR BY REASON OF
THE FACT THAT HE IS OR WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR,
OFFICER, TRUSTEE, GENERAL PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT
OF ANY OTHER ENTERPRISE, IN EACH CASE WHETHER OR NOT SERVING IN SUCH CAPACITY AT
THE TIME ANY LIABILITY OR EXPENSE IS INCURRED FOR WHICH INDEMNIFICATION,
REIMBURSEMENT, OR ADVANCEMENT OF EXPENSES CAN BE PROVIDED UNDER THIS AGREEMENT.


 


(O)           THE TERM “SUBSIDIARY,” WITH RESPECT TO ANY PERSON, SHALL MEAN ANY
CORPORATION OR OTHER ENTITY OF WHICH A MAJORITY OF THE VOTING POWER OF THE
VOTING EQUITY SECURITIES OR EQUITY INTEREST IS OWNED, DIRECTLY OR INDIRECTLY, BY
THAT PERSON.


 


3.             INDEMNITY IN THIRD-PARTY PROCEEDINGS. THE COMPANY SHALL INDEMNIFY
AND HOLD HARMLESS INDEMNITEE IN ACCORDANCE WITH THE PROVISIONS OF THIS SECTION 3
IF INDEMNITEE WAS, IS, OR IS THREATENED TO BE MADE, A PARTY TO OR A PARTICIPANT
(AS A WITNESS OR OTHERWISE) IN ANY PROCEEDING, OTHER THAN A PROCEEDING BY OR IN
THE RIGHT OF THE COMPANY TO PROCURE A JUDGMENT IN ITS FAVOR. PURSUANT TO THIS
SECTION 3, INDEMNITEE SHALL BE INDEMNIFIED AGAINST ALL EXPENSES, JUDGMENTS,
LIABILITIES, FINES, PENALTIES AND AMOUNTS PAID IN SETTLEMENT (INCLUDING ALL
INTEREST, ASSESSMENTS AND OTHER CHARGES PAID OR PAYABLE IN CONNECTION WITH OR IN
RESPECT OF SUCH EXPENSES, JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN
SETTLEMENT) ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE OR ON HIS BEHALF IN
CONNECTION WITH SUCH PROCEEDING OR ANY CLAIM, ISSUE OR MATTER THEREIN, IF
INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER HE REASONABLY BELIEVED TO BE IN
OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY AND, IN THE CASE OF A
CRIMINAL PROCEEDING, HAD NO REASONABLE CAUSE TO BELIEVE THAT HIS CONDUCT WAS
UNLAWFUL.


 


4.             INDEMNITY IN PROCEEDINGS BY OR IN THE RIGHT OF THE COMPANY. THE
COMPANY SHALL INDEMNIFY AND HOLD HARMLESS INDEMNITEE IN ACCORDANCE WITH THE
PROVISIONS OF THIS SECTION 4 IF

 

5

--------------------------------------------------------------------------------


 


INDEMNITEE WAS, IS, OR IS THREATENED TO BE MADE, A PARTY TO OR A PARTICIPANT (AS
A WITNESS OR OTHERWISE) IN ANY PROCEEDING BY OR IN THE RIGHT OF THE COMPANY TO
PROCURE A JUDGMENT IN ITS FAVOR. PURSUANT TO THIS SECTION 4, INDEMNITEE SHALL BE
INDEMNIFIED AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY HIM OR ON
HIS BEHALF IN CONNECTION WITH SUCH PROCEEDING OR ANY CLAIM, ISSUE OR MATTER
THEREIN, IF INDEMNITEE ACTED IN GOOD FAITH AND IN A MANNER HE REASONABLY
BELIEVED TO BE IN OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY. NO
INDEMNIFICATION FOR EXPENSES SHALL BE MADE UNDER THIS SECTION 4 IN RESPECT OF
ANY CLAIM, ISSUE OR MATTER AS TO WHICH INDEMNITEE SHALL HAVE BEEN FINALLY
ADJUDGED BY A COURT TO BE LIABLE TO THE COMPANY, UNLESS AND ONLY TO THE EXTENT
THAT ANY COURT IN WHICH THE PROCEEDING WAS BROUGHT OR THE DELAWARE COURT SHALL
DETERMINE UPON APPLICATION THAT, DESPITE THE ADJUDICATION OF LIABILITY BUT IN
VIEW OF ALL THE CIRCUMSTANCES OF THE CASE, INDEMNITEE IS FAIRLY AND REASONABLY
ENTITLED TO INDEMNIFICATION.


 


5.             INDEMNIFICATION FOR EXPENSES OF A PARTY WHO IS WHOLLY OR PARTLY
SUCCESSFUL. NOTWITHSTANDING ANY OTHER PROVISIONS OF THIS AGREEMENT, TO THE
EXTENT THAT INDEMNITEE IS A PARTY TO (OR A PARTICIPANT IN) AND IS SUCCESSFUL, ON
THE MERITS OR OTHERWISE, IN ANY PROCEEDING OR IN DEFENSE OF ANY CLAIM, ISSUE OR
MATTER THEREIN, IN WHOLE OR IN PART, THE COMPANY SHALL INDEMNIFY AND HOLD
HARMLESS INDEMNITEE AGAINST ALL EXPENSES ACTUALLY AND REASONABLY INCURRED BY HIM
IN CONNECTION THEREWITH. IF INDEMNITEE IS NOT WHOLLY SUCCESSFUL IN SUCH
PROCEEDING BUT IS SUCCESSFUL, ON THE MERITS OR OTHERWISE, AS TO ONE OR MORE BUT
LESS THAN ALL CLAIMS, ISSUES OR MATTERS IN SUCH PROCEEDING, THE COMPANY SHALL
INDEMNIFY AND HOLD HARMLESS INDEMNITEE AGAINST ALL EXPENSES ACTUALLY AND
REASONABLY INCURRED BY HIM OR ON HIS BEHALF IN CONNECTION WITH EACH SUCCESSFULLY
RESOLVED CLAIM, ISSUE OR MATTER. IF THE INDEMNITEE IS NOT WHOLLY SUCCESSFUL IN
SUCH PROCEEDING, THE COMPANY ALSO SHALL INDEMNIFY AND HOLD HARMLESS INDEMNITEE
AGAINST ALL EXPENSES REASONABLY INCURRED IN CONNECTION WITH A CLAIM, ISSUE OR
MATTER RELATED TO ANY CLAIM, ISSUE, OR MATTER ON WHICH THE INDEMNITEE WAS
SUCCESSFUL. FOR PURPOSES OF THIS SECTION AND WITHOUT LIMITATION, THE TERMINATION
OF ANY CLAIM, ISSUE OR MATTER IN SUCH A PROCEEDING BY DISMISSAL, WITH OR WITHOUT
PREJUDICE, SHALL BE DEEMED TO BE A SUCCESSFUL RESULT AS TO SUCH CLAIM, ISSUE OR
MATTER.


 


6.             INDEMNIFICATION FOR EXPENSES OF A WITNESS. NOTWITHSTANDING ANY
OTHER PROVISION OF THIS AGREEMENT, TO THE EXTENT THAT INDEMNITEE IS, BY REASON
OF HIS CORPORATE STATUS, A WITNESS IN ANY PROCEEDING TO WHICH INDEMNITEE IS NOT
A PARTY, HE SHALL BE INDEMNIFIED AND HELD HARMLESS AGAINST ALL EXPENSES ACTUALLY
AND REASONABLY INCURRED BY HIM OR ON HIS BEHALF IN CONNECTION THEREWITH.


 


7.             ADDITIONAL INDEMNIFICATION.


 


(A)           NOTWITHSTANDING ANY LIMITATION IN SECTIONS 3, 4, OR 5, THE COMPANY
SHALL INDEMNIFY AND HOLD HARMLESS INDEMNITEE IF INDEMNITEE IS A PARTY TO OR
THREATENED TO BE MADE A PARTY TO ANY PROCEEDING (INCLUDING A PROCEEDING BY OR IN
THE RIGHT OF THE COMPANY TO PROCURE A JUDGMENT IN ITS FAVOR) AGAINST ALL
EXPENSES, JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN SETTLEMENT (INCLUDING
ALL INTEREST, ASSESSMENTS AND OTHER CHARGES PAID OR PAYABLE IN CONNECTION WITH
OR IN RESPECT OF SUCH EXPENSES, JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN
SETTLEMENT) ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE IN CONNECTION WITH
THE PROCEEDING. NO INDEMNITY SHALL BE MADE UNDER THIS SECTION 7(A) ON ACCOUNT OF
INDEMNITEE’S CONDUCT WHICH CONSTITUTES A BREACH OF INDEMNITEE’S DUTY OF LOYALTY
TO THE COMPANY OR ITS STOCKHOLDERS OR IS AN

 

6

--------------------------------------------------------------------------------


 


ACT OR OMISSION NOT IN GOOD FAITH OR WHICH INVOLVES INTENTIONAL MISCONDUCT OR A
KNOWING VIOLATION OF THE LAW.


 


(B)           NOTWITHSTANDING ANY LIMITATION IN SECTIONS 3, 4, 5 OR 7(A), THE
COMPANY SHALL INDEMNIFY AND HOLD HARMLESS INDEMNITEE IF INDEMNITEE IS A PARTY TO
OR THREATENED TO BE MADE A PARTY TO ANY PROCEEDING (INCLUDING A PROCEEDING BY OR
IN THE RIGHT OF THE COMPANY TO PROCURE A JUDGMENT IN ITS FAVOR) AGAINST ALL
EXPENSES, JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN SETTLEMENT (INCLUDING
ALL INTEREST, ASSESSMENTS AND OTHER CHARGES PAID OR PAYABLE IN CONNECTION WITH
OR IN RESPECT OF SUCH EXPENSES, JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN
SETTLEMENT) ACTUALLY AND REASONABLY INCURRED BY INDEMNITEE IN CONNECTION WITH
THE PROCEEDING.


 


8.             CONTRIBUTION IN THE EVENT OF JOINT LIABILITY.


 


(A)           TO THE FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW, IF THE
INDEMNIFICATION AND HOLD HARMLESS RIGHTS PROVIDED FOR IN THIS AGREEMENT ARE
UNAVAILABLE TO INDEMNITEE IN WHOLE OR IN PART FOR ANY REASON WHATSOEVER, THE
COMPANY, IN LIEU OF INDEMNIFYING AND HOLDING HARMLESS INDEMNITEE, SHALL PAY, IN
THE FIRST INSTANCE, THE ENTIRE AMOUNT INCURRED BY INDEMNITEE, WHETHER FOR
JUDGMENTS, LIABILITIES, FINES, PENALTIES, AMOUNTS PAID OR TO BE PAID IN
SETTLEMENT AND/OR FOR EXPENSES, IN CONNECTION WITH ANY PROCEEDING WITHOUT
REQUIRING INDEMNITEE TO CONTRIBUTE TO SUCH PAYMENT, AND THE COMPANY HEREBY
WAIVES AND RELINQUISHES ANY RIGHT OF CONTRIBUTION IT MAY HAVE AT ANY TIME
AGAINST INDEMNITEE.


 


(B)           THE COMPANY SHALL NOT ENTER INTO ANY SETTLEMENT OF ANY PROCEEDING
IN WHICH THE COMPANY IS JOINTLY LIABLE WITH INDEMNITEE (OR WOULD BE IF JOINED IN
SUCH PROCEEDING) UNLESS SUCH SETTLEMENT PROVIDES FOR A FULL AND FINAL RELEASE OF
ALL CLAIMS ASSERTED AGAINST INDEMNITEE.


 


(C)           THE COMPANY HEREBY AGREES TO FULLY INDEMNIFY AND HOLD HARMLESS
INDEMNITEE FROM ANY CLAIMS FOR CONTRIBUTION WHICH MAY BE BROUGHT BY OFFICERS,
DIRECTORS OR EMPLOYEES OF THE COMPANY OTHER THAN INDEMNITEE WHO MAY BE JOINTLY
LIABLE WITH INDEMNITEE.


 


9.             EXCLUSIONS. NOTWITHSTANDING ANY PROVISION IN THIS AGREEMENT, THE
COMPANY SHALL NOT BE OBLIGATED UNDER THIS AGREEMENT TO MAKE ANY INDEMNITY IN
CONNECTION WITH ANY CLAIM MADE AGAINST INDEMNITEE:


 


(A)           FOR WHICH PAYMENT HAS ACTUALLY BEEN RECEIVED BY OR ON BEHALF OF
INDEMNITEE UNDER ANY INSURANCE POLICY OR OTHER INDEMNITY PROVISION, EXCEPT WITH
RESPECT TO ANY EXCESS BEYOND THE AMOUNT ACTUALLY RECEIVED UNDER ANY INSURANCE
POLICY, CONTRACT, AGREEMENT, OTHER INDEMNITY PROVISION OR OTHERWISE AND EXCEPT
AS PROVIDED IN SECTION 17(D) BELOW (WHICH REQUIRES THE COMPANY TO INDEMNIFY AND
ADVANCE AND PAY EXPENSES NOTWITHSTANDING INDEMNITY OR PAYMENT BY A FUND
INDEMNITOR, AS DEFINED IN SECTION 17(D));


 


(B)           FOR AN ACCOUNTING OF PROFITS MADE FROM THE PURCHASE AND SALE (OR
SALE AND PURCHASE) BY INDEMNITEE OF SECURITIES OF THE COMPANY WITHIN THE MEANING
OF SECTION 16(B) OF THE EXCHANGE ACT OR SIMILAR PROVISIONS OF STATE STATUTORY
LAW OR COMMON LAW; OR


 


(C)           EXCEPT AS OTHERWISE PROVIDED IN SECTIONS 14(E)-(F) HEREOF, PRIOR
TO A CHANGE IN CONTROL, IN CONNECTION WITH ANY PROCEEDING (OR ANY PART OF ANY
PROCEEDING) INITIATED

 

7

--------------------------------------------------------------------------------


 


BY INDEMNITEE, INCLUDING ANY PROCEEDING (OR ANY PART OF ANY PROCEEDING)
INITIATED BY INDEMNITEE AGAINST THE COMPANY OR ITS DIRECTORS, OFFICERS,
EMPLOYEES OR OTHER INDEMNITEES, UNLESS (I) THE BOARD AUTHORIZED THE PROCEEDING
(OR ANY PART OF ANY PROCEEDING) PRIOR TO ITS INITIATION; OR (II) THE COMPANY
PROVIDES THE INDEMNIFICATION, IN ITS SOLE DISCRETION, PURSUANT TO THE POWERS
VESTED IN THE COMPANY UNDER APPLICABLE LAW.


 


10.           ADVANCES OF EXPENSES; DEFENSE OF CLAIM.


 


(A)           NOTWITHSTANDING ANY PROVISION OF THIS AGREEMENT TO THE CONTRARY,
AND TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, THE COMPANY SHALL ADVANCE
THE EXPENSES INCURRED BY INDEMNITEE (OR REASONABLY EXPECTED BY INDEMNITEE TO BE
INCURRED BY INDEMNITEE WITHIN THREE MONTHS) IN CONNECTION WITH ANY PROCEEDING
WITHIN TEN (10) DAYS AFTER THE RECEIPT BY THE COMPANY OF A STATEMENT OR
STATEMENTS REQUESTING SUCH ADVANCES FROM TIME TO TIME, WHETHER PRIOR TO OR AFTER
FINAL DISPOSITION OF ANY PROCEEDING. ADVANCES SHALL BE UNSECURED AND INTEREST
FREE. ADVANCES SHALL BE MADE WITHOUT REGARD TO INDEMNITEE’S ABILITY TO REPAY THE
EXPENSES AND WITHOUT REGARD TO INDEMNITEE’S ULTIMATE ENTITLEMENT TO
INDEMNIFICATION UNDER THE OTHER PROVISIONS OF THIS AGREEMENT. ADVANCES SHALL
INCLUDE ANY AND ALL REASONABLE EXPENSES INCURRED PURSUING A PROCEEDING TO
ENFORCE THIS RIGHT OF ADVANCEMENT, INCLUDING EXPENSES INCURRED PREPARING AND
FORWARDING STATEMENTS TO THE COMPANY TO SUPPORT THE ADVANCES CLAIMED. THE
INDEMNITEE SHALL QUALIFY FOR ADVANCES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, SOLELY UPON THE EXECUTION AND DELIVERY TO THE COMPANY OF AN
UNDERTAKING PROVIDING THAT THE INDEMNITEE UNDERTAKES TO REPAY THE ADVANCE TO THE
EXTENT THAT IT IS ULTIMATELY DETERMINED THAT INDEMNITEE IS NOT ENTITLED TO BE
INDEMNIFIED BY THE COMPANY UNDER THE PROVISIONS OF THIS AGREEMENT, THE BYLAWS OF
THE COMPANY, APPLICABLE LAW OR OTHERWISE. THIS SECTION 10(A) SHALL NOT APPLY TO
ANY CLAIM MADE BY INDEMNITEE FOR WHICH INDEMNITY IS EXCLUDED PURSUANT TO
SECTION 9.


 


(B)           THE COMPANY WILL BE ENTITLED TO PARTICIPATE IN THE PROCEEDING AT
ITS OWN EXPENSE.


 


(C)           THE COMPANY SHALL NOT SETTLE ANY ACTION, CLAIM OR PROCEEDING (IN
WHOLE OR IN PART) WHICH WOULD IMPOSE ANY EXPENSE, JUDGMENT, FINE, PENALTY OR
LIMITATION ON THE INDEMNITEE WITHOUT THE INDEMNITEE’S PRIOR WRITTEN CONSENT.


 


11.           PROCEDURE FOR NOTIFICATION AND APPLICATION FOR INDEMNIFICATION.


 


(A)           INDEMNITEE AGREES TO NOTIFY PROMPTLY THE COMPANY IN WRITING UPON
BEING SERVED WITH ANY SUMMONS, CITATION, SUBPOENA, COMPLAINT, INDICTMENT,
INFORMATION OR OTHER DOCUMENT RELATING TO ANY PROCEEDING OR MATTER WHICH MAY BE
SUBJECT TO INDEMNIFICATION OR ADVANCEMENT OF EXPENSES COVERED HEREUNDER. THE
FAILURE OF INDEMNITEE TO SO NOTIFY THE COMPANY SHALL NOT RELIEVE THE COMPANY OF
ANY OBLIGATION WHICH IT MAY HAVE TO THE INDEMNITEE UNDER THIS AGREEMENT, OR
OTHERWISE.


 


(B)           INDEMNITEE MAY DELIVER TO THE COMPANY A WRITTEN APPLICATION TO
INDEMNIFY AND HOLD HARMLESS INDEMNITEE IN ACCORDANCE WITH THIS AGREEMENT. SUCH
APPLICATION(S) MAY BE DELIVERED FROM TIME TO TIME AND AT SUCH TIME(S) AS
INDEMNITEE DEEMS APPROPRIATE IN HIS OR HER SOLE DISCRETION. FOLLOWING SUCH A
WRITTEN APPLICATION FOR INDEMNIFICATION BY INDEMNITEE, THE

 

8

--------------------------------------------------------------------------------


 


INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION SHALL BE DETERMINED ACCORDING TO
SECTION 12(A) OF THIS AGREEMENT.


 


12.           PROCEDURE UPON APPLICATION FOR INDEMNIFICATION.


 


(A)           A DETERMINATION, IF REQUIRED BY APPLICABLE LAW, WITH RESPECT TO
INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION SHALL BE MADE IN THE SPECIFIC CASE
BY ONE OF THE FOLLOWING METHODS, WHICH SHALL BE AT THE ELECTION OF INDEMNITEE: 
(I) BY A MAJORITY VOTE OF THE DISINTERESTED DIRECTORS, EVEN THOUGH LESS THAN A
QUORUM OF THE BOARD; OR (II) BY INDEPENDENT COUNSEL IN A WRITTEN OPINION TO THE
BOARD, A COPY OF WHICH SHALL BE DELIVERED TO INDEMNITEE. THE COMPANY PROMPTLY
WILL ADVISE INDEMNITEE IN WRITING WITH RESPECT TO ANY DETERMINATION THAT
INDEMNITEE IS OR IS NOT ENTITLED TO INDEMNIFICATION, INCLUDING A DESCRIPTION OF
ANY REASON OR BASIS FOR WHICH INDEMNIFICATION HAS BEEN DENIED. IF IT IS SO
DETERMINED THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION, PAYMENT TO INDEMNITEE
SHALL BE MADE WITHIN TEN (10) DAYS AFTER SUCH DETERMINATION. INDEMNITEE SHALL
REASONABLY COOPERATE WITH THE PERSON, PERSONS OR ENTITY MAKING SUCH
DETERMINATION WITH RESPECT TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION,
INCLUDING PROVIDING TO SUCH PERSON, PERSONS OR ENTITY UPON REASONABLE ADVANCE
REQUEST ANY DOCUMENTATION OR INFORMATION WHICH IS NOT PRIVILEGED OR OTHERWISE
PROTECTED FROM DISCLOSURE AND WHICH IS REASONABLY AVAILABLE TO INDEMNITEE AND
REASONABLY NECESSARY TO SUCH DETERMINATION. ANY COSTS OR EXPENSES (INCLUDING
ATTORNEYS’ FEES AND DISBURSEMENTS) INCURRED BY INDEMNITEE IN SO COOPERATING WITH
THE PERSON, PERSONS OR ENTITY MAKING SUCH DETERMINATION SHALL BE BORNE BY THE
COMPANY (IRRESPECTIVE OF THE DETERMINATION AS TO INDEMNITEE’S ENTITLEMENT TO
INDEMNIFICATION) AND THE COMPANY HEREBY INDEMNIFIES AND AGREES TO HOLD
INDEMNITEE HARMLESS THEREFROM.


 


(B)           IN THE EVENT THE DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION
IS TO BE MADE BY INDEPENDENT COUNSEL PURSUANT TO SECTION 12(A) HEREOF, THE
INDEPENDENT COUNSEL SHALL BE SELECTED AS PROVIDED IN THIS SECTION 12(B). THE
INDEPENDENT COUNSEL SHALL BE SELECTED BY INDEMNITEE (UNLESS INDEMNITEE SHALL
REQUEST THAT SUCH SELECTION BE MADE BY THE BOARD), AND INDEMNITEE SHALL GIVE
WRITTEN NOTICE TO THE COMPANY ADVISING IT OF THE IDENTITY OF THE INDEPENDENT
COUNSEL SO SELECTED AND CERTIFYING THAT THE INDEPENDENT COUNSEL SO SELECTED
MEETS THE REQUIREMENTS OF “INDEPENDENT COUNSEL” AS DEFINED IN SECTION 2 OF THIS
AGREEMENT. IF THE INDEPENDENT COUNSEL IS SELECTED BY THE BOARD, THE COMPANY
SHALL GIVE WRITTEN NOTICE TO INDEMNITEE ADVISING HIM OF THE IDENTITY OF THE
INDEPENDENT COUNSEL SO SELECTED AND CERTIFYING THAT THE INDEPENDENT COUNSEL SO
SELECTED MEETS THE REQUIREMENTS OF “INDEPENDENT COUNSEL” AS DEFINED IN SECTION 2
OF THIS AGREEMENT. IN EITHER EVENT, INDEMNITEE OR THE COMPANY, AS THE CASE MAY
BE, MAY, WITHIN TEN (10) DAYS AFTER SUCH WRITTEN NOTICE OF SELECTION SHALL HAVE
BEEN RECEIVED, DELIVER TO THE COMPANY OR TO INDEMNITEE, AS THE CASE MAY BE, A
WRITTEN OBJECTION TO SUCH SELECTION; PROVIDED, HOWEVER, THAT SUCH OBJECTION MAY
BE ASSERTED ONLY ON THE GROUND THAT THE INDEPENDENT COUNSEL SO SELECTED DOES NOT
MEET THE REQUIREMENTS OF “INDEPENDENT COUNSEL” AS DEFINED IN SECTION 2 OF THIS
AGREEMENT, AND THE OBJECTION SHALL SET FORTH WITH PARTICULARITY THE FACTUAL
BASIS OF SUCH ASSERTION. ABSENT A PROPER AND TIMELY OBJECTION, THE PERSON SO
SELECTED SHALL ACT AS INDEPENDENT COUNSEL. IF SUCH WRITTEN OBJECTION IS SO MADE
AND SUBSTANTIATED, THE INDEPENDENT COUNSEL SO SELECTED MAY NOT SERVE AS
INDEPENDENT COUNSEL UNLESS AND UNTIL SUCH OBJECTION IS WITHDRAWN OR A COURT OF
COMPETENT JURISDICTION HAS DETERMINED THAT SUCH OBJECTION IS WITHOUT MERIT. IF,
WITHIN TWENTY (20) DAYS AFTER SUBMISSION BY INDEMNITEE OF A WRITTEN REQUEST FOR
INDEMNIFICATION PURSUANT TO SECTION 11(A) HEREOF, NO INDEPENDENT COUNSEL SHALL
HAVE BEEN SELECTED AND NOT OBJECTED TO, EITHER THE COMPANY OR INDEMNITEE MAY
PETITION THE DELAWARE COURT

 

9

--------------------------------------------------------------------------------


 


FOR RESOLUTION OF ANY OBJECTION WHICH SHALL HAVE BEEN MADE BY THE COMPANY OR
INDEMNITEE TO THE OTHER’S SELECTION OF INDEPENDENT COUNSEL AND/OR FOR THE
APPOINTMENT AS INDEPENDENT COUNSEL OF A PERSON SELECTED BY THE DELAWARE COURT,
AND THE PERSON WITH RESPECT TO WHOM ALL OBJECTIONS ARE SO RESOLVED OR THE PERSON
SO APPOINTED SHALL ACT AS INDEPENDENT COUNSEL UNDER SECTION 12(A) HEREOF. UPON
THE DUE COMMENCEMENT OF ANY JUDICIAL PROCEEDING OR ARBITRATION PURSUANT TO
SECTION 14(A) OF THIS AGREEMENT, INDEPENDENT COUNSEL SHALL BE DISCHARGED AND
RELIEVED OF ANY FURTHER RESPONSIBILITY IN SUCH CAPACITY (SUBJECT TO THE
APPLICABLE STANDARDS OF PROFESSIONAL CONDUCT THEN PREVAILING).


 


(C)           THE COMPANY AGREES TO PAY THE REASONABLE FEES AND EXPENSES OF
INDEPENDENT COUNSEL AND TO FULLY INDEMNIFY AND HOLD HARMLESS SUCH INDEPENDENT
COUNSEL AGAINST ANY AND ALL EXPENSES, CLAIMS, LIABILITIES AND DAMAGES ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ITS ENGAGEMENT PURSUANT HERETO.


 


13.           PRESUMPTIONS AND EFFECT OF CERTAIN PROCEEDINGS.


 


(A)           IN MAKING A DETERMINATION WITH RESPECT TO ENTITLEMENT TO
INDEMNIFICATION HEREUNDER, THE PERSON, PERSONS OR ENTITY MAKING SUCH
DETERMINATION SHALL PRESUME THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION UNDER
THIS AGREEMENT IF INDEMNITEE HAS SUBMITTED A REQUEST FOR INDEMNIFICATION IN
ACCORDANCE WITH SECTION 11(B) OF THIS AGREEMENT, AND THE COMPANY SHALL HAVE THE
BURDEN OF PROOF TO OVERCOME THAT PRESUMPTION IN CONNECTION WITH THE MAKING BY
ANY PERSON, PERSONS OR ENTITY OF ANY DETERMINATION CONTRARY TO THAT PRESUMPTION.
NEITHER THE FAILURE OF THE COMPANY (INCLUDING BY ITS DIRECTORS OR INDEPENDENT
COUNSEL) TO HAVE MADE A DETERMINATION PRIOR TO THE COMMENCEMENT OF ANY ACTION
PURSUANT TO THIS AGREEMENT THAT INDEMNIFICATION IS PROPER IN THE CIRCUMSTANCES
BECAUSE INDEMNITEE HAS MET THE APPLICABLE STANDARD OF CONDUCT, NOR AN ACTUAL
DETERMINATION BY THE COMPANY (INCLUDING BY ITS DIRECTORS OR INDEPENDENT COUNSEL)
THAT INDEMNITEE HAS NOT MET SUCH APPLICABLE STANDARD OF CONDUCT, SHALL BE A
DEFENSE TO THE ACTION OR CREATE A PRESUMPTION THAT INDEMNITEE HAS NOT MET THE
APPLICABLE STANDARD OF CONDUCT.


 


(B)           IF THE PERSON, PERSONS OR ENTITY EMPOWERED OR SELECTED UNDER
SECTION 12 OF THIS AGREEMENT TO DETERMINE WHETHER INDEMNITEE IS ENTITLED TO
INDEMNIFICATION SHALL NOT HAVE MADE A DETERMINATION WITHIN THIRTY (30) DAYS
AFTER RECEIPT BY THE COMPANY OF THE REQUEST THEREFOR, THE REQUISITE
DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION SHALL BE DEEMED TO HAVE BEEN
MADE AND INDEMNITEE SHALL BE ENTITLED TO SUCH INDEMNIFICATION, ABSENT (I) A
MISSTATEMENT BY INDEMNITEE OF A MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT
NECESSARY TO MAKE INDEMNITEE’S STATEMENT NOT MATERIALLY MISLEADING, IN
CONNECTION WITH THE REQUEST FOR INDEMNIFICATION, OR (II) A FINAL JUDICIAL
DETERMINATION THAT ANY OR ALL SUCH INDEMNIFICATION IS EXPRESSLY PROHIBITED UNDER
APPLICABLE LAW; PROVIDED, HOWEVER, THAT SUCH 30-DAY PERIOD MAY BE EXTENDED FOR A
REASONABLE TIME, NOT TO EXCEED AN ADDITIONAL FIFTEEN (15) DAYS, IF THE PERSON,
PERSONS OR ENTITY MAKING THE DETERMINATION WITH RESPECT TO ENTITLEMENT TO
INDEMNIFICATION IN GOOD FAITH REQUIRES SUCH ADDITIONAL TIME FOR THE OBTAINING OR
EVALUATING OF DOCUMENTATION AND/OR INFORMATION RELATING THERETO.


 


(C)           THE TERMINATION OF ANY PROCEEDING OR OF ANY CLAIM, ISSUE OR MATTER
THEREIN, BY JUDGMENT, ORDER, SETTLEMENT OR CONVICTION, OR UPON A PLEA OF NOLO
CONTENDERE OR ITS EQUIVALENT, SHALL NOT (EXCEPT AS OTHERWISE EXPRESSLY PROVIDED
IN THIS AGREEMENT) OF ITSELF ADVERSELY AFFECT THE

 

10

--------------------------------------------------------------------------------


 


RIGHT OF INDEMNITEE TO INDEMNIFICATION OR CREATE A PRESUMPTION THAT INDEMNITEE
DID NOT ACT IN GOOD FAITH AND IN A MANNER WHICH HE REASONABLY BELIEVED TO BE IN
OR NOT OPPOSED TO THE BEST INTERESTS OF THE COMPANY OR, WITH RESPECT TO ANY
CRIMINAL PROCEEDING, THAT INDEMNITEE HAD REASONABLE CAUSE TO BELIEVE THAT HIS
CONDUCT WAS UNLAWFUL.


 


(D)           FOR PURPOSES OF ANY DETERMINATION OF GOOD FAITH, INDEMNITEE SHALL
BE DEEMED TO HAVE ACTED IN GOOD FAITH IF INDEMNITEE’S ACTION IS BASED ON THE
RECORDS OR BOOKS OF ACCOUNT OF THE ENTERPRISE, INCLUDING FINANCIAL STATEMENTS,
OR ON INFORMATION SUPPLIED TO INDEMNITEE BY THE OFFICERS OF THE ENTERPRISE IN
THE COURSE OF THEIR DUTIES, OR ON THE ADVICE OF LEGAL COUNSEL FOR THE ENTERPRISE
OR ON INFORMATION OR RECORDS GIVEN OR REPORTS MADE TO THE ENTERPRISE BY AN
INDEPENDENT CERTIFIED PUBLIC ACCOUNTANT OR BY AN APPRAISER OR OTHER EXPERT
SELECTED BY THE ENTERPRISE. THE PROVISIONS OF THIS SECTION 13(D) SHALL NOT BE
DEEMED TO BE EXCLUSIVE OR TO LIMIT IN ANY WAY THE OTHER CIRCUMSTANCES IN WHICH
THE INDEMNITEE MAY BE DEEMED OR FOUND TO HAVE MET THE APPLICABLE STANDARD OF
CONDUCT SET FORTH IN THIS AGREEMENT.


 


(E)           THE KNOWLEDGE AND/OR ACTIONS, OR FAILURE TO ACT, OF ANY OTHER
DIRECTOR, OFFICER, TRUSTEE, PARTNER, MANAGING MEMBER, FIDUCIARY, AGENT OR
EMPLOYEE OF THE ENTERPRISE SHALL NOT BE IMPUTED TO INDEMNITEE FOR PURPOSES OF
DETERMINING THE RIGHT TO INDEMNIFICATION UNDER THIS AGREEMENT.


 


14.           REMEDIES OF INDEMNITEE.


 


(A)           IN THE EVENT THAT (I) A DETERMINATION IS MADE PURSUANT TO
SECTION 12 OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO INDEMNIFICATION
UNDER THIS AGREEMENT, (II) ADVANCEMENT OF EXPENSES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, IS NOT TIMELY MADE PURSUANT TO SECTION 10 OF THIS
AGREEMENT, (III) NO DETERMINATION OF ENTITLEMENT TO INDEMNIFICATION SHALL HAVE
BEEN MADE PURSUANT TO SECTION 12(A) OF THIS AGREEMENT WITHIN THIRTY (30) DAYS
AFTER RECEIPT BY THE COMPANY OF THE REQUEST FOR INDEMNIFICATION, (IV) PAYMENT OF
INDEMNIFICATION IS NOT MADE PURSUANT TO SECTION 5, 6, 7 OR THE LAST SENTENCE OF
SECTION 12(A) OF THIS AGREEMENT WITHIN TEN (10) DAYS AFTER RECEIPT BY THE
COMPANY OF A WRITTEN REQUEST THEREFOR, (V) A CONTRIBUTION PAYMENT IS NOT MADE IN
A TIMELY MANNER PURSUANT TO SECTION 8 OF THIS AGREEMENT, OR (VI) PAYMENT OF
INDEMNIFICATION PURSUANT TO SECTION 3 OR 4 OF THIS AGREEMENT IS NOT MADE WITHIN
TEN (10) DAYS AFTER A DETERMINATION HAS BEEN MADE THAT INDEMNITEE IS ENTITLED TO
INDEMNIFICATION, INDEMNITEE SHALL BE ENTITLED TO AN ADJUDICATION BY THE DELAWARE
COURT TO SUCH INDEMNIFICATION, CONTRIBUTION OR ADVANCEMENT OF EXPENSES.
ALTERNATIVELY, INDEMNITEE, AT HIS OPTION, MAY SEEK AN AWARD IN ARBITRATION TO BE
CONDUCTED BY A SINGLE ARBITRATOR PURSUANT TO THE COMMERCIAL ARBITRATION RULES OF
THE AMERICAN ARBITRATION ASSOCIATION. EXCEPT AS SET FORTH HEREIN, THE PROVISIONS
OF DELAWARE LAW (WITHOUT REGARD TO ITS CONFLICT OF LAWS RULES) SHALL APPLY TO
ANY SUCH ARBITRATION. THE COMPANY SHALL NOT OPPOSE INDEMNITEE’S RIGHT TO SEEK
ANY SUCH ADJUDICATION OR AWARD IN ARBITRATION.


 


(B)           IN THE EVENT THAT A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO
SECTION 12(A) OF THIS AGREEMENT THAT INDEMNITEE IS NOT ENTITLED TO
INDEMNIFICATION, ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO
THIS SECTION 14 SHALL BE CONDUCTED IN ALL RESPECTS AS A DE NOVO TRIAL, OR
ARBITRATION, ON THE MERITS AND INDEMNITEE SHALL NOT BE PREJUDICED BY REASON OF
THAT ADVERSE DETERMINATION. IN ANY JUDICIAL PROCEEDING OR ARBITRATION COMMENCED
PURSUANT TO THIS SECTION 14, INDEMNITEE SHALL BE PRESUMED TO BE ENTITLED TO
INDEMNIFICATION UNDER THIS AGREEMENT AND THE COMPANY SHALL HAVE THE BURDEN OF
PROVING INDEMNITEE IS NOT ENTITLED TO

 

11

--------------------------------------------------------------------------------


 


INDEMNIFICATION OR ADVANCEMENT OF EXPENSES, AS THE CASE MAY BE, AND THE COMPANY
MAY NOT REFER TO OR INTRODUCE INTO EVIDENCE ANY DETERMINATION PURSUANT TO
SECTION 12(A) OF THIS AGREEMENT ADVERSE TO INDEMNITEE FOR ANY PURPOSE. IF
INDEMNITEE COMMENCES A JUDICIAL PROCEEDING OR ARBITRATION PURSUANT TO THIS
SECTION 14, INDEMNITEE SHALL NOT BE REQUIRED TO REIMBURSE THE COMPANY FOR ANY
ADVANCES PURSUANT TO SECTION 10 UNTIL A FINAL DETERMINATION IS MADE WITH RESPECT
TO INDEMNITEE’S ENTITLEMENT TO INDEMNIFICATION (AS TO WHICH ALL RIGHTS OF APPEAL
HAVE BEEN EXHAUSTED OR LAPSED).


 


(C)           IF A DETERMINATION SHALL HAVE BEEN MADE PURSUANT TO
SECTION 12(A) OF THIS AGREEMENT THAT INDEMNITEE IS ENTITLED TO INDEMNIFICATION,
THE COMPANY SHALL BE BOUND BY SUCH DETERMINATION IN ANY JUDICIAL PROCEEDING OR
ARBITRATION COMMENCED PURSUANT TO THIS SECTION 14, ABSENT (I) A MISSTATEMENT BY
INDEMNITEE OF A MATERIAL FACT, OR AN OMISSION OF A MATERIAL FACT NECESSARY TO
MAKE INDEMNITEE’S STATEMENT NOT MATERIALLY MISLEADING, IN CONNECTION WITH THE
REQUEST FOR INDEMNIFICATION; OR (II) A PROHIBITION OF SUCH INDEMNIFICATION UNDER
APPLICABLE LAW.


 


(D)           THE COMPANY SHALL BE PRECLUDED FROM ASSERTING IN ANY JUDICIAL
PROCEEDING OR ARBITRATION COMMENCED PURSUANT TO THIS SECTION 14 THAT THE
PROCEDURES AND PRESUMPTIONS OF THIS AGREEMENT ARE NOT VALID, BINDING AND
ENFORCEABLE AND SHALL STIPULATE IN ANY SUCH COURT OR BEFORE ANY SUCH ARBITRATOR
THAT THE COMPANY IS BOUND BY ALL THE PROVISIONS OF THIS AGREEMENT.


 


(E)           THE COMPANY SHALL INDEMNIFY AND HOLD HARMLESS INDEMNITEE TO THE
FULLEST EXTENT PERMITTED BY LAW AGAINST ALL EXPENSES AND, IF REQUESTED BY
INDEMNITEE, SHALL (WITHIN TEN (10) DAYS AFTER THE COMPANY’S RECEIPT OF SUCH
WRITTEN REQUEST) ADVANCE TO INDEMNITEE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, SUCH EXPENSES WHICH ARE INCURRED BY INDEMNITEE IN CONNECTION
WITH ANY JUDICIAL PROCEEDING OR ARBITRATION BROUGHT BY INDEMNITEE (I) TO ENFORCE
HIS RIGHTS UNDER, OR TO RECOVER DAMAGES FOR BREACH OF, THIS AGREEMENT OR ANY
OTHER INDEMNIFICATION, ADVANCEMENT OR CONTRIBUTION AGREEMENT OR PROVISION OF THE
COMPANY’S BYLAWS NOW OR HEREAFTER IN EFFECT; OR (II) FOR RECOVERY OR ADVANCES
UNDER ANY INSURANCE POLICY MAINTAINED BY ANY PERSON FOR THE BENEFIT OF
INDEMNITEE, REGARDLESS OF WHETHER INDEMNITEE ULTIMATELY IS DETERMINED TO BE
ENTITLED TO SUCH INDEMNIFICATION, ADVANCE, CONTRIBUTION OR INSURANCE RECOVERY,
AS THE CASE MAY BE.


 


(F)            INTEREST SHALL BE PAID BY THE COMPANY TO INDEMNITEE AT THE LEGAL
RATE UNDER DELAWARE LAW FOR AMOUNTS WHICH THE COMPANY INDEMNIFIES OR IS OBLIGED
TO INDEMNIFY FOR THE PERIOD COMMENCING WITH THE DATE ON WHICH INDEMNITEE
REQUESTS INDEMNIFICATION, CONTRIBUTION,  REIMBURSEMENT OR ADVANCEMENT OF ANY
EXPENSES AND ENDING WITH THE DATE ON WHICH SUCH PAYMENT IS MADE TO INDEMNITEE BY
THE COMPANY.


 


15.           ESTABLISHMENT OF TRUST. IN THE EVENT OF A POTENTIAL CHANGE IN
CONTROL, THE COMPANY SHALL, UPON WRITTEN REQUEST BY INDEMNITEE, CREATE A “TRUST”
FOR THE BENEFIT OF INDEMNITEE AND FROM TIME TO TIME UPON WRITTEN REQUEST OF
INDEMNITEE SHALL FUND SUCH TRUST IN AN AMOUNT SUFFICIENT TO SATISFY ANY AND ALL
EXPENSES REASONABLY ANTICIPATED AT THE TIME OF EACH SUCH REQUEST TO BE INCURRED
IN CONNECTION WITH INVESTIGATING, PREPARING FOR, PARTICIPATING IN OR DEFENDING
ANY PROCEEDINGS, AND ANY AND ALL JUDGMENTS, FINES, PENALTIES AND AMOUNTS PAID IN
SETTLEMENT (INCLUDING ALL INTEREST, ASSESSMENTS AND OTHER CHARGES PAID OR
PAYABLE IN CONNECTION WITH OR IN RESPECT OF SUCH JUDGMENTS, FINES PENALTIES AND
AMOUNTS PAID IN SETTLEMENT) IN CONNECTION WITH ANY AND ALL PROCEEDINGS FROM TIME
TO TIME ACTUALLY PAID OR CLAIMED, REASONABLY ANTICIPATED OR PROPOSED TO BE PAID.
THE TRUSTEE OF THE TRUST (THE “TRUSTEE”) SHALL BE A BANK OR

 

12

--------------------------------------------------------------------------------


 


TRUST COMPANY OR OTHER INDIVIDUAL OR ENTITY CHOSEN BY THE INDEMNITEE AND
REASONABLY ACCEPTABLE TO THE COMPANY. NOTHING IN THIS SECTION 15 SHALL RELIEVE
THE COMPANY OF ANY OF ITS OBLIGATIONS UNDER THIS AGREEMENT. THE AMOUNT OR
AMOUNTS TO BE DEPOSITED IN THE TRUST PURSUANT TO THE FOREGOING FUNDING
OBLIGATION SHALL BE DETERMINED BY MUTUAL AGREEMENT OF THE INDEMNITEE AND THE
COMPANY OR, IF THE COMPANY AND THE INDEMNITEE ARE UNABLE TO REACH SUCH AN
AGREEMENT, BY INDEPENDENT COUNSEL SELECTED IN ACCORDANCE WITH SECTION 12(B) OF
THIS AGREEMENT. THE TERMS OF THE TRUST SHALL PROVIDE THAT, EXCEPT UPON THE
CONSENT OF BOTH THE INDEMNITEE AND THE COMPANY, UPON A CHANGE IN CONTROL: 
(A) THE TRUST SHALL NOT BE REVOKED, OR THE PRINCIPAL THEREOF INVADED, WITHOUT
THE WRITTEN CONSENT OF THE INDEMNITEE; (B) THE TRUSTEE SHALL ADVANCE, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, WITHIN TWO (2) BUSINESS DAYS OF A
REQUEST BY THE INDEMNITEE AND UPON THE EXECUTION AND DELIVERY TO THE COMPANY OF
AN UNDERTAKING PROVIDING THAT THE INDEMNITEE UNDERTAKES TO REPAY THE ADVANCE TO
THE EXTENT THAT IT IS ULTIMATELY DETERMINED THAT INDEMNITEE IS NOT ENTITLED TO
BE INDEMNIFIED BY THE COMPANY, ANY AND ALL EXPENSES TO THE INDEMNITEE; (C) THE
TRUST SHALL CONTINUE TO BE FUNDED BY THE COMPANY IN ACCORDANCE WITH THE FUNDING
OBLIGATIONS SET FORTH ABOVE; (D) THE TRUSTEE SHALL PROMPTLY PAY TO THE
INDEMNITEE ALL AMOUNTS FOR WHICH THE INDEMNITEE SHALL BE ENTITLED TO
INDEMNIFICATION PURSUANT TO THIS AGREEMENT OR OTHERWISE; AND (E) ALL UNEXPENDED
FUNDS IN SUCH TRUST SHALL REVERT TO THE COMPANY UPON MUTUAL AGREEMENT BY THE
INDEMNITEE AND THE COMPANY OR, IF THE INDEMNITEE AND THE COMPANY ARE UNABLE TO
REACH SUCH AN AGREEMENT, BY INDEPENDENT COUNSEL SELECTED IN ACCORDANCE WITH
SECTION 12(B) OF THIS AGREEMENT, THAT THE INDEMNITEE HAS BEEN FULLY INDEMNIFIED
UNDER THE TERMS OF THIS AGREEMENT. THE TRUST SHALL BE GOVERNED BY DELAWARE LAW
(WITHOUT REGARD TO ITS CONFLICTS OF LAWS RULES) AND THE TRUSTEE SHALL CONSENT TO
THE EXCLUSIVE JURISDICTION OF THE DELAWARE COURT IN ACCORDANCE WITH SECTION 23
OF THIS AGREEMENT.


 


16.           SECURITY. NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, TO THE
EXTENT REQUESTED BY THE INDEMNITEE AND APPROVED BY THE BOARD, THE COMPANY MAY AT
ANY TIME AND FROM TIME TO TIME PROVIDE SECURITY TO THE INDEMNITEE FOR THE
COMPANY’S OBLIGATIONS HEREUNDER THROUGH AN IRREVOCABLE BANK LINE OF CREDIT,
FUNDED TRUST OR OTHER COLLATERAL. ANY SUCH SECURITY, ONCE PROVIDED TO THE
INDEMNITEE, MAY NOT BE REVOKED OR RELEASED WITHOUT THE PRIOR WRITTEN CONSENT OF
THE INDEMNITEE.


 


17.           NON-EXCLUSIVITY; SURVIVAL OF RIGHTS; INSURANCE; SUBROGATION.


 


(A)           THE RIGHTS OF INDEMNIFICATION AND TO RECEIVE ADVANCEMENT OF
EXPENSES AS PROVIDED BY THIS AGREEMENT SHALL NOT BE DEEMED EXCLUSIVE OF ANY
OTHER RIGHTS TO WHICH INDEMNITEE MAY AT ANY TIME BE ENTITLED UNDER APPLICABLE
LAW, THE COMPANY’S BYLAWS, ANY AGREEMENT, A VOTE OF STOCKHOLDERS OR A RESOLUTION
OF DIRECTORS, OR OTHERWISE. NO AMENDMENT, ALTERATION OR REPEAL OF THIS AGREEMENT
OR OF ANY PROVISION HEREOF SHALL LIMIT OR RESTRICT ANY RIGHT OF INDEMNITEE UNDER
THIS AGREEMENT IN RESPECT OF ANY ACTION TAKEN OR OMITTED BY SUCH INDEMNITEE IN
HIS CORPORATE STATUS PRIOR TO SUCH AMENDMENT, ALTERATION OR REPEAL. TO THE
EXTENT THAT A CHANGE IN APPLICABLE LAW, WHETHER BY STATUTE OR JUDICIAL DECISION,
PERMITS GREATER INDEMNIFICATION OR ADVANCEMENT OF EXPENSES THAN WOULD BE
AFFORDED CURRENTLY UNDER THE COMPANY’S BYLAWS OR THIS AGREEMENT, IT IS THE
INTENT OF THE PARTIES HERETO THAT INDEMNITEE SHALL ENJOY BY THIS AGREEMENT THE
GREATER BENEFITS SO AFFORDED BY SUCH CHANGE. NO RIGHT OR REMEDY HEREIN CONFERRED
IS INTENDED TO BE EXCLUSIVE OF ANY OTHER RIGHT OR REMEDY, AND EVERY OTHER RIGHT
AND REMEDY SHALL BE CUMULATIVE AND IN ADDITION TO EVERY OTHER RIGHT AND REMEDY
GIVEN HEREUNDER OR NOW OR HEREAFTER EXISTING AT

 

13

--------------------------------------------------------------------------------


 


LAW OR IN EQUITY OR OTHERWISE. THE ASSERTION OR EMPLOYMENT OF ANY RIGHT OR
REMEDY HEREUNDER, OR OTHERWISE, SHALL NOT PREVENT THE CONCURRENT ASSERTION OR
EMPLOYMENT OF ANY OTHER RIGHT OR REMEDY.


 


(B)           THE DGCL AND THE COMPANY’S BYLAWS PERMIT THE COMPANY TO PURCHASE
AND MAINTAIN INSURANCE OR FURNISH SIMILAR PROTECTION OR MAKE OTHER ARRANGEMENTS
INCLUDING, BUT NOT LIMITED TO, PROVIDING A TRUST FUND, LETTER OF CREDIT, OR
SURETY BOND (“INDEMNIFICATION ARRANGEMENTS”) ON BEHALF OF INDEMNITEE AGAINST ANY
LIABILITY ASSERTED AGAINST HIM OR INCURRED BY OR ON BEHALF OF HIM OR IN SUCH
CAPACITY AS A DIRECTOR, OFFICER, EMPLOYEE OR AGENT OF THE COMPANY, OR ARISING
OUT OF HIS STATUS AS SUCH, WHETHER OR NOT THE COMPANY WOULD HAVE THE POWER TO
INDEMNIFY HIM AGAINST SUCH LIABILITY UNDER THE PROVISIONS OF THIS AGREEMENT OR
UNDER THE DGCL, AS IT MAY THEN BE IN EFFECT. THE PURCHASE, ESTABLISHMENT, AND
MAINTENANCE OF ANY SUCH INDEMNIFICATION ARRANGEMENT SHALL NOT IN ANY WAY LIMIT
OR AFFECT THE RIGHTS AND OBLIGATIONS OF THE COMPANY OR OF THE INDEMNITEE UNDER
THIS AGREEMENT EXCEPT AS EXPRESSLY PROVIDED HEREIN, AND THE EXECUTION AND
DELIVERY OF THIS AGREEMENT BY THE COMPANY AND THE INDEMNITEE SHALL NOT IN ANY
WAY LIMIT OR AFFECT THE RIGHTS AND OBLIGATIONS OF THE COMPANY OR THE OTHER PARTY
OR PARTIES THERETO UNDER ANY SUCH INDEMNIFICATION ARRANGEMENT.


 


(C)           TO THE EXTENT THAT THE COMPANY MAINTAINS AN INSURANCE POLICY OR
POLICIES PROVIDING LIABILITY INSURANCE FOR DIRECTORS, OFFICERS, TRUSTEES,
PARTNERS, MANAGING MEMBERS, FIDUCIARIES, EMPLOYEES, OR AGENTS OF THE COMPANY OR
OF ANY OTHER ENTERPRISE WHICH SUCH PERSON SERVES AT THE REQUEST OF THE COMPANY,
INDEMNITEE SHALL BE COVERED BY SUCH POLICY OR POLICIES IN ACCORDANCE WITH ITS OR
THEIR TERMS TO THE MAXIMUM EXTENT OF THE COVERAGE AVAILABLE FOR ANY SUCH
DIRECTOR, OFFICER, TRUSTEE, PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR
AGENT UNDER SUCH POLICY OR POLICIES. IF, AT THE TIME THE COMPANY RECEIVES NOTICE
FROM ANY SOURCE OF A PROCEEDING AS TO WHICH INDEMNITEE IS A PARTY OR A
PARTICIPANT (AS A WITNESS OR OTHERWISE), THE COMPANY HAS DIRECTOR AND OFFICER
LIABILITY INSURANCE IN EFFECT, THE COMPANY SHALL GIVE PROMPT NOTICE OF SUCH
PROCEEDING TO THE INSURERS IN ACCORDANCE WITH THE PROCEDURES SET FORTH IN THE
RESPECTIVE POLICIES. THE COMPANY SHALL THEREAFTER TAKE ALL NECESSARY OR
DESIRABLE ACTION TO CAUSE SUCH INSURERS TO PAY, ON BEHALF OF THE INDEMNITEE, ALL
AMOUNTS PAYABLE AS A RESULT OF SUCH PROCEEDING IN ACCORDANCE WITH THE TERMS OF
SUCH POLICIES.


 


(D)           THE COMPANY HEREBY ACKNOWLEDGES THAT INDEMNITEE HAS CERTAIN RIGHTS
TO INDEMNIFICATION, ADVANCEMENT OF EXPENSES AND/OR INSURANCE PROVIDED BY
VANTAGEPOINT VENTURE PARTNERS IV (Q), L.P. AND CERTAIN OF ITS AFFILIATES
(COLLECTIVELY, THE “FUND INDEMNITORS”). THE COMPANY HEREBY AGREES (I) THAT IT IS
THE INDEMNITOR OF FIRST RESORT (I.E., ITS OBLIGATIONS TO INDEMNITEE ARE PRIMARY
AND ANY OBLIGATION OF THE FUND INDEMNITORS TO ADVANCE EXPENSES OR TO PROVIDE
INDEMNIFICATION FOR THE SAME EXPENSES OR LIABILITIES INCURRED BY INDEMNITEE ARE
SECONDARY), (II) THAT IT SHALL BE REQUIRED TO ADVANCE THE FULL AMOUNT OF
EXPENSES INCURRED BY INDEMNITEE AND SHALL BE LIABLE FOR THE FULL AMOUNT OF ALL
EXPENSES, JUDGMENTS, PENALTIES, FINES AND AMOUNTS PAID IN SETTLEMENT TO THE
EXTENT LEGALLY PERMITTED AND AS REQUIRED BY THE CERTIFICATE OF INCORPORATION OR
BYLAWS OF THE COMPANY (OR ANY AGREEMENT BETWEEN THE COMPANY AND INDEMNITEE),
WITHOUT REGARD TO ANY RIGHTS INDEMNITEE MAY HAVE AGAINST THE FUND INDEMNITORS,
AND, (III)  THAT IT IRREVOCABLY WAIVES, RELINQUISHES AND RELEASES THE FUND
INDEMNITORS FROM ANY AND ALL CLAIMS AGAINST THE FUND INDEMNITORS FOR
CONTRIBUTION, SUBROGATION OR ANY OTHER RECOVERY OF ANY KIND IN RESPECT THEREOF.
THE COMPANY FURTHER AGREES THAT NO ADVANCEMENT OR PAYMENT BY THE FUND
INDEMNITORS ON BEHALF OF INDEMNITEE WITH RESPECT TO ANY CLAIM FOR WHICH
INDEMNITEE HAS SOUGHT INDEMNIFICATION FROM THE COMPANY SHALL AFFECT THE
FOREGOING AND THE FUND INDEMNITORS

 

14

--------------------------------------------------------------------------------


 


SHALL HAVE A RIGHT TO RECEIVE FROM THE COMPANY, CONTRIBUTION AND/OR BE
SUBROGATED, TO THE EXTENT OF SUCH ADVANCEMENT OR PAYMENT TO ALL OF THE RIGHTS OF
RECOVERY OF INDEMNITEE AGAINST THE COMPANY.


 


(E)           EXCEPT AS PROVIDED IN SECTION 17(D) ABOVE, IN THE EVENT OF ANY
PAYMENT UNDER THIS AGREEMENT, THE COMPANY SHALL BE SUBROGATED TO THE EXTENT OF
SUCH PAYMENT TO ALL OF THE RIGHTS OF RECOVERY OF INDEMNITEE (OTHER THAN AGAINST
FUND INDEMNITORS) FROM ANY INSURANCE POLICY PURCHASED BY THE COMPANY, WHO SHALL
EXECUTE ALL PAPERS REQUIRED AND TAKE ALL ACTION NECESSARY TO SECURE SUCH RIGHTS,
INCLUDING EXECUTION OF SUCH DOCUMENTS AS ARE NECESSARY TO ENABLE THE COMPANY TO
BRING SUIT TO ENFORCE SUCH RIGHTS. IN NO EVENT, HOWEVER, SHALL THE COMPANY OR
ANY OTHER PERSON HAVE ANY RIGHT OF RECOVERY, THROUGH SUBROGATION OR OTHERWISE,
AGAINST (I) INDEMNITEE, (II) ANY FUND INDEMNITOR, OR (III) ANY INSURANCE POLICY
PURCHASED OR MAINTAINED BY INDEMNITEE OR ANY FUND INDEMNITOR.


 


(F)            EXCEPT AS PROVIDED IN SECTION 17(D) ABOVE, THE COMPANY’S
OBLIGATION TO INDEMNIFY OR ADVANCE EXPENSES HEREUNDER TO INDEMNITEE WHO IS OR
WAS SERVING AT THE REQUEST OF THE COMPANY AS A DIRECTOR, OFFICER, TRUSTEE,
PARTNER, MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT OF ANY OTHER ENTERPRISE
SHALL BE REDUCED BY ANY AMOUNT INDEMNITEE HAS ACTUALLY RECEIVED AS
INDEMNIFICATION OR ADVANCEMENT OF EXPENSES FROM SUCH ENTERPRISE.


 


18.           DURATION OF AGREEMENT. ALL AGREEMENTS AND OBLIGATIONS OF THE
COMPANY CONTAINED HEREIN SHALL CONTINUE DURING THE PERIOD INDEMNITEE SERVES AS A
DIRECTOR OR OFFICER OF THE COMPANY OR AS A DIRECTOR, OFFICER, TRUSTEE, PARTNER,
MANAGING MEMBER, FIDUCIARY, EMPLOYEE OR AGENT OF ANY OTHER CORPORATION,
PARTNERSHIP, JOINT VENTURE, TRUST, EMPLOYEE BENEFIT PLAN OR OTHER ENTERPRISE
WHICH INDEMNITEE SERVES AT THE REQUEST OF THE COMPANY AND SHALL CONTINUE
THEREAFTER SO LONG AS INDEMNITEE SHALL BE SUBJECT TO ANY POSSIBLE PROCEEDING
(INCLUDING ANY RIGHTS OF APPEAL THERETO AND ANY PROCEEDING COMMENCED BY
INDEMNITEE PURSUANT TO SECTION 14 OF THIS AGREEMENT) BY REASON OF HIS CORPORATE
STATUS, WHETHER OR NOT HE IS ACTING IN ANY SUCH CAPACITY AT THE TIME ANY
LIABILITY OR EXPENSE IS INCURRED FOR WHICH INDEMNIFICATION CAN BE PROVIDED UNDER
THIS AGREEMENT.


 


19.           SEVERABILITY. IF ANY PROVISION OR PROVISIONS OF THIS AGREEMENT
SHALL BE HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE FOR ANY REASON
WHATSOEVER:  (A) THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE REMAINING
PROVISIONS OF THIS AGREEMENT (INCLUDING, WITHOUT LIMITATION, EACH PORTION OF ANY
SECTION, PARAGRAPH OR SENTENCE OF THIS AGREEMENT CONTAINING ANY SUCH PROVISION
HELD TO BE INVALID, ILLEGAL OR UNENFORCEABLE, THAT IS NOT ITSELF INVALID,
ILLEGAL OR UNENFORCEABLE) SHALL NOT IN ANY WAY BE AFFECTED OR IMPAIRED THEREBY
AND SHALL REMAIN ENFORCEABLE TO THE FULLEST EXTENT PERMITTED BY LAW; (B) SUCH
PROVISION OR PROVISIONS SHALL BE DEEMED REFORMED TO THE EXTENT NECESSARY TO
CONFORM TO APPLICABLE LAW AND TO GIVE THE MAXIMUM EFFECT TO THE INTENT OF THE
PARTIES HERETO; AND (C) TO THE FULLEST EXTENT POSSIBLE, THE PROVISIONS OF THIS
AGREEMENT (INCLUDING, WITHOUT LIMITATION, EACH PORTION OF ANY SECTION, PARAGRAPH
OR SENTENCE OF THIS AGREEMENT CONTAINING ANY SUCH PROVISION HELD TO BE INVALID,
ILLEGAL OR UNENFORCEABLE, THAT IS NOT ITSELF INVALID, ILLEGAL OR UNENFORCEABLE)
SHALL BE CONSTRUED SO AS TO GIVE EFFECT TO THE INTENT MANIFESTED THEREBY.

 

15

--------------------------------------------------------------------------------


 


20.           ENFORCEMENT AND BINDING EFFECT.


 


(A)           THE COMPANY EXPRESSLY CONFIRMS AND AGREES THAT IT HAS ENTERED INTO
THIS AGREEMENT AND ASSUMED THE OBLIGATIONS IMPOSED ON IT HEREBY IN ORDER TO
INDUCE INDEMNITEE TO SERVE AS A DIRECTOR, OFFICER OR KEY EMPLOYEE OF THE
COMPANY, AND THE COMPANY ACKNOWLEDGES THAT INDEMNITEE IS RELYING UPON THIS
AGREEMENT IN SERVING AS A DIRECTOR, OFFICER OR KEY EMPLOYEE OF THE COMPANY.


 


(B)           WITHOUT LIMITING ANY OF THE RIGHTS OF INDEMNITEE UNDER THE BYLAWS
OF THE COMPANY AS THEY MAY BE AMENDED FROM TIME TO TIME, THIS AGREEMENT
CONSTITUTES THE ENTIRE AGREEMENT BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF AND SUPERSEDES ALL PRIOR AGREEMENTS AND UNDERSTANDINGS,
ORAL, WRITTEN AND IMPLIED, BETWEEN THE PARTIES HERETO WITH RESPECT TO THE
SUBJECT MATTER HEREOF.


 


(C)           THE INDEMNIFICATION AND ADVANCEMENT OF EXPENSES PROVIDED BY OR
GRANTED PURSUANT TO THIS AGREEMENT SHALL BE BINDING UPON AND BE ENFORCEABLE BY
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS (INCLUDING ANY
DIRECT OR INDIRECT SUCCESSOR BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE TO
ALL OR SUBSTANTIALLY ALL OF THE BUSINESS OR ASSETS OF THE COMPANY), SHALL
CONTINUE AS TO AN INDEMNITEE WHO HAS CEASED TO BE A DIRECTOR, OFFICER, EMPLOYEE
OR AGENT OF THE COMPANY OR OF ANY OTHER ENTERPRISE AT THE COMPANY’S REQUEST, AND
SHALL INURE TO THE BENEFIT OF INDEMNITEE AND HIS OR HER SPOUSE, ASSIGNS, HEIRS,
DEVISEES, EXECUTORS AND ADMINISTRATORS AND OTHER LEGAL REPRESENTATIVES. THE
COMPANY AND INDEMNITEE AGREE THAT THE FUND INDEMNITORS ARE EXPRESS THIRD PARTY
BENEFICIARIES OF THIS AGREEMENT.


 


(D)           THE COMPANY SHALL REQUIRE AND CAUSE ANY SUCCESSOR (WHETHER DIRECT
OR INDIRECT BY PURCHASE, MERGER, CONSOLIDATION OR OTHERWISE) TO ALL,
SUBSTANTIALLY ALL OR A SUBSTANTIAL PART, OF THE BUSINESS AND/OR ASSETS OF THE
COMPANY, BY WRITTEN AGREEMENT IN FORM AND SUBSTANCE SATISFACTORY TO INDEMNITEE,
EXPRESSLY TO ASSUME AND AGREE TO PERFORM THIS AGREEMENT IN THE SAME MANNER AND
TO THE SAME EXTENT THAT THE COMPANY WOULD BE REQUIRED TO PERFORM IF NO SUCH
SUCCESSION HAD TAKEN PLACE.


 


(E)           THE COMPANY AND INDEMNITEE AGREE HEREIN THAT A MONETARY REMEDY FOR
BREACH OF THIS AGREEMENT, AT SOME LATER DATE, MAY BE INADEQUATE, IMPRACTICABLE
AND DIFFICULT OF PROOF, AND FURTHER AGREE THAT SUCH BREACH MAY CAUSE INDEMNITEE
IRREPARABLE HARM. ACCORDINGLY, THE PARTIES HERETO AGREE THAT INDEMNITEE MAY
ENFORCE THIS AGREEMENT BY SEEKING INJUNCTIVE RELIEF AND/OR SPECIFIC PERFORMANCE
HEREOF, WITHOUT ANY NECESSITY OF SHOWING ACTUAL DAMAGE OR IRREPARABLE HARM AND
THAT BY SEEKING INJUNCTIVE RELIEF AND/OR SPECIFIC PERFORMANCE INDEMNITEE SHALL
NOT BE PRECLUDED FROM SEEKING OR OBTAINING ANY OTHER RELIEF TO WHICH HE MAY BE
ENTITLED. THE COMPANY AND INDEMNITEE FURTHER AGREE THAT INDEMNITEE SHALL BE
ENTITLED TO SUCH SPECIFIC PERFORMANCE AND INJUNCTIVE RELIEF, INCLUDING TEMPORARY
RESTRAINING ORDERS, PRELIMINARY INJUNCTIONS AND PERMANENT INJUNCTIONS, WITHOUT
THE NECESSITY OF POSTING BONDS OR OTHER UNDERTAKING IN CONNECTION THEREWITH. THE
COMPANY ACKNOWLEDGES THAT IN THE ABSENCE OF A WAIVER, A BOND OR UNDERTAKING MAY
BE REQUIRED OF INDEMNITEE BY THE COURT, AND THE COMPANY HEREBY WAIVES ANY SUCH
REQUIREMENT OF SUCH A BOND OR UNDERTAKING.


 


21.           MODIFICATION AND WAIVER. NO SUPPLEMENT, MODIFICATION OR AMENDMENT
OF THIS AGREEMENT SHALL BE BINDING UNLESS EXECUTED IN WRITING BY THE PARTIES
HERETO. NO WAIVER OF ANY OF

 

16

--------------------------------------------------------------------------------


 


THE PROVISIONS OF THIS AGREEMENT SHALL BE DEEMED OR SHALL CONSTITUTE A WAIVER OF
ANY OTHER PROVISIONS OF THIS AGREEMENT NOR SHALL ANY WAIVER CONSTITUTE A
CONTINUING WAIVER.


 


22.           NOTICES. ALL NOTICES, REQUESTS, DEMANDS AND OTHER COMMUNICATIONS
UNDER THIS AGREEMENT SHALL BE IN WRITING AND SHALL BE DEEMED TO HAVE BEEN DULY
GIVEN (I) IF DELIVERED BY HAND AND RECEIPTED FOR BY THE PARTY TO WHOM SAID
NOTICE OR OTHER COMMUNICATION SHALL HAVE BEEN DIRECTED, OR (II) MAILED BY
CERTIFIED OR REGISTERED MAIL WITH POSTAGE PREPAID, ON THE THIRD (3RD) BUSINESS
DAY AFTER THE DATE ON WHICH IT IS SO MAILED:


 


(A)           IF TO INDEMNITEE, AT THE ADDRESS INDICATED ON THE SIGNATURE
PAGE OF THIS AGREEMENT, OR SUCH OTHER ADDRESS AS INDEMNITEE SHALL PROVIDE IN
WRITING TO THE COMPANY.


 


(B)           IF TO THE COMPANY, TO:


 

Conceptus, Inc.
331 East Evelyn Avenue
Mountain View, California 94041

 

or to any other address as may have been furnished to Indemnitee in writing by
the Company.

 


23.           APPLICABLE LAW AND CONSENT TO JURISDICTION. THIS AGREEMENT AND THE
LEGAL RELATIONS AMONG THE PARTIES SHALL BE GOVERNED BY, AND CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD
TO ITS CONFLICT OF LAWS RULES. EXCEPT WITH RESPECT TO ANY ARBITRATION COMMENCED
BY INDEMNITEE PURSUANT TO SECTION 14(A) OF THIS AGREEMENT, THE COMPANY AND
INDEMNITEE HEREBY IRREVOCABLY AND UNCONDITIONALLY (A) AGREE THAT ANY ACTION OR
PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT SHALL BE BROUGHT
ONLY IN THE DELAWARE COURT AND NOT IN ANY OTHER STATE OR FEDERAL COURT IN THE
UNITED STATES OF AMERICA OR ANY COURT IN ANY OTHER COUNTRY; (B) CONSENT TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE DELAWARE COURT FOR PURPOSES OF ANY
ACTION OR PROCEEDING ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT;
(C) APPOINT IRREVOCABLY, TO THE EXTENT SUCH PARTY IS NOT A RESIDENT OF THE STATE
OF DELAWARE, RL&F SERVICE CORP., ONE RODNEY SQUARE, 10TH FLOOR, 10TH AND KING
STREETS, WILMINGTON, DELAWARE 19801 AS ITS AGENT IN THE STATE OF DELAWARE AS
SUCH PARTY’S AGENT FOR ACCEPTANCE OF LEGAL PROCESS IN CONNECTION WITH ANY SUCH
ACTION OR PROCEEDING AGAINST SUCH PARTY WITH THE SAME LEGAL FORCE AND VALIDITY
AS IF SERVED UPON SUCH PARTY PERSONALLY WITHIN THE STATE OF DELAWARE; (D) WAIVE
ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUCH ACTION OR PROCEEDING IN THE
DELAWARE COURT; AND (E) WAIVE, AND AGREE NOT TO PLEAD OR TO MAKE, ANY CLAIM THAT
ANY SUCH ACTION OR PROCEEDING BROUGHT IN THE DELAWARE COURT HAS BEEN BROUGHT IN
AN IMPROPER OR INCONVENIENT FORUM, OR IS SUBJECT (IN WHOLE OR IN PART) TO A JURY
TRIAL.


 


24.           IDENTICAL COUNTERPARTS. THIS AGREEMENT MAY BE EXECUTED IN ONE OR
MORE COUNTERPARTS, EACH OF WHICH SHALL FOR ALL PURPOSES BE DEEMED TO BE AN
ORIGINAL BUT ALL OF WHICH TOGETHER SHALL CONSTITUTE ONE AND THE SAME AGREEMENT.
ONLY ONE SUCH COUNTERPART SIGNED BY THE PARTY AGAINST WHOM ENFORCEABILITY IS
SOUGHT NEEDS TO BE PRODUCED TO EVIDENCE THE EXISTENCE OF THIS AGREEMENT.


 


25.           MISCELLANEOUS. USE OF THE MASCULINE PRONOUN SHALL BE DEEMED TO
INCLUDE USAGE OF THE FEMININE PRONOUN WHERE APPROPRIATE. THE HEADINGS OF THE
PARAGRAPHS OF THIS AGREEMENT

 

17

--------------------------------------------------------------------------------


 


ARE INSERTED FOR CONVENIENCE ONLY AND SHALL NOT BE DEEMED TO CONSTITUTE PART OF
THIS AGREEMENT OR TO AFFECT THE CONSTRUCTION THEREOF.


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be signed as of
the day and year first above written.

 

CONCEPTUS, INC.

 

INDEMNITEE

 

 

 

 

 

 

By:

 

 

 

Name:

 

Name:

Title:

 

Address:

 

18

--------------------------------------------------------------------------------